Response to Arguments
In Pages 9-12 of the Remarks received on 10/28/2021, the applicant argues that Hancock does not teach “…receive information including boarding and alighting location information” limitation of the original claim 4 in the cited Fig. 6 and Col. 11 Line 59 to Col. 12 Line 11. The examiner states that in that citation, Hancock teaches receiving a garaging plan which in an example from said citation, includes a plan of leaving for a restaurant from a garage at 9 PM, then returning home after an hour from the restaurant. The examiner states that this includes boarding locations and alighting locations (i.e. for the trip starting at 9 PM the boarding location is the garage and the alighting location is the restaurant, for the trip starting at 10 PM, the boarding location is the restaurant and the alighting location is the user’s home, etc.).
In Pages 9-12 of the Remarks received on 10/28/2021, the applicant argues that Hancock does not teach the limitation addressed above for the original claim 4, in the original claim 5. The examiner reiterates that Hancock teaches said limitation for the reasons above. Further, the applicant argues that Hanawa does not teach “…determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan…” limitation of the original claim 5 in the cited Paragraphs [0013]-[0014], [0080]-[0081], and [0083]. The examiner reiterates that that in that citation, Hanawa teaches offering a user a discounted price to select a different alighting location in a port or location that has low occupancy rates compared to an initial preferred high occupancy area, potentially near a station or preferred destination, where parking may not be possible due to said occupancy is determining the charge differently between in a case where the accommodation vehicle is “parked before moving to an alighting location,” 
Therefore the examiner maintains the applicability of the reference(s) for the reasons above.

/D.T.R./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/29/2021